Argued November 16, 1943.
The facts in this case are similar to those in Brunke v.Township of Ridley, 154 Pa. Super. 182, 35 A.2d 751, decided this day, except that, in addition to the claim for consequential damages, there is a claim for a portion of appellant's land which was actually taken in the construction of the sewer. The viewers awarded appellant $487.50 for consequential damages and $50 for the value of the property taken. Upon exceptions, the court below disallowed the consequential damages and confirmed the award for $50.
The principles discussed in the Brunke case are equally applicable here, and for the reasons there stated.
The judgment is affirmed.